Appeal by defendant from a judgment of the Supreme Court, entered in the Rensselaer county clerk’s office on April 17,1935, in favor of the plaintiff and against the defendant for the sum of $5,129.50 damages and costs entered upon the jury’s verdict, and from an order entered on April 29, 1935, denying defendant’s motion to set aside the verdict and for a new trial. Plaintiff was employed as a fireman on one of defendant’s locomotives hauling a passenger train. On April 16, 1931, he attempted to use a sprinkler hose to wet down the coal, and hot water squirted out of the hose and the end of the hose whipped and he was struck in the eye by the hose and the water, receiving the injuries for which he has had a verdict. There was proof that the packing nut was loose and the sprinkler hose valve was worn, so that the vibration of the engine would cause it to come loose, and that the hose had leaked for some time before the accident. This condition had been called to the attention of one of the inspectors, but it had not been repaired. The action was brought under the Federal Safety Applicanee Act (United States Code, tit. 45, § 23). Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and HefEernan, JJ.